Title: To Benjamin Franklin from Benjamin Franklin Bache, 16 August 1781
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa
Genève ce 16 Aoust 1781
J’avoue qu’il y a bien longtemps que je ne vous ai écrit, mais je pense toujours cependant à vous je n’ai pas beaucoup de l’oisir pour vous écrire je sçais qu’il vous est impossible de m’écrire a cause de vos affaires mais j’aimerois pourtant bien avoir de vos nouvelles et je vous prie de m’en donner le plustôt qu’il vous sera possible et si vous n’aves pas le temps de le faire, priès mon Cousin de m’en donner; pour moi je suis toujours bien portant; je vous prie aussi de m’apprendre, si Cockran est toujours chez Monsieur le Cœur ou s’il est retourné en Amerique. Je m’amuse beacoup à Genéve je vais toujours chez madame Cramer qui a toujours bien des complaisances pour moi elle vous fait bien ses compliments. Je traduis Le spectateur que vous aves eu la bonté de m’envoyer et je trouve qu’il y a de très jolis morceaux et j’apprends le dessin et dans quelque temps je vous enverrai une piéce et mon Cousin sera juge. Monsieur et Mde de marignac vous assurent de leurs respects.
Mon très cher grand Papa j’ai Lhonneur d’êttre vôtre tres humble et très obeissant petit fils
B Franklin Bache
Mes respects, s’il vous plait à mon Papa et à ma Ma Ma quand vous leur écrirés
